JS 44 (Rev. 10/20)                   Case 2:21-cv-02098-HB
                                                      CIVILDocument
                                                            COVER1SHEET
                                                                    Filed 05/07/21 Page 1 of 27
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                              DEFENDANTS
Robert Metzfield                                                                                               Wells Fargo & Company
                                                                                                               Wells Fargo Clearing Services, LLC
                                                                                                               Michael Sciulli
    (b)   County of Residence of First Listed Plaintiff                Burlington County                       County of Residence of First Listed Defendant              San Francisco County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                          THE TRACT OF LAND INVOLVED.

    (c)   Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
          Brian C. Farrell, Esq., Console Mattiacci Law, LLC
          1525 Locust St., 9th Fl., Philadelphia, PA 19102 (215) 545-7676

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                    and One Box for Defendant)
    1   U.S. Government                  ✖   3   Federal Question                                                                    PTF        DEF                                         PTF      DEF
          Plaintiff                                (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                           of Business In This State

    2   U.S. Government                      4   Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
          Defendant                                (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                      Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                        Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                         Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                    TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                        PERSONAL INJURY                    PERSONAL INJURY              625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
    120 Marine                           310 Airplane                      365 Personal Injury -             of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
    130 Miller Act                       315 Airplane Product                  Product Liability         690 Other                                28 USC 157                        3729(a))
    140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                     400 State Reapportionment
    150 Recovery of Overpayment          320 Assault, Libel &                  Pharmaceutical                                                 PROPERTY RIGHTS                   410 Antitrust
        & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                   430 Banks and Banking
    151 Medicare Act                     330 Federal Employers’                Product Liability                                               830 Patent                       450 Commerce
    152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent - Abbreviated         460 Deportation
         Student Loans                   340 Marine                            Injury Product                                                      New Drug Application         470 Racketeer Influenced and
         (Excludes Veterans)             345 Marine Product                    Liability                                                       840 Trademark                        Corrupt Organizations
    153 Recovery of Overpayment               Liability                   PERSONAL PROPERTY                       LABOR                        880 Defend Trade Secrets         480 Consumer Credit
        of Veteran’s Benefits            350 Motor Vehicle                 370 Other Fraud               710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
    160 Stockholders’ Suits              355 Motor Vehicle                 371 Truth in Lending              Act                                                                485 Telephone Consumer
    190 Other Contract                       Product Liability             380 Other Personal            720 Labor/Management                 SOCIAL SECURITY                       Protection Act
    195 Contract Product Liability       360 Other Personal                    Property Damage               Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
    196 Franchise                            Injury                        385 Property Damage           740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                         362 Personal Injury -                 Product Liability         751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                             Medical Malpractice                                             Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                   PRISONER PETITIONS             790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
    210 Land Condemnation                440 Other Civil Rights            Habeas Corpus:                791 Employee Retirement                                                893 Environmental Matters
    220 Foreclosure                      441 Voting                        463 Alien Detainee                Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
    230 Rent Lease & Ejectment       ✖   442 Employment                    510 Motions to Vacate                                              870 Taxes (U.S. Plaintiff             Act
    240 Torts to Land                    443 Housing/                          Sentence                                                            or Defendant)                896 Arbitration
    245 Tort Product Liability               Accommodations                530 General                                                        871 IRS—Third Party               899 Administrative Procedure
    290 All Other Real Property          445 Amer. w/Disabilities -        535 Death Penalty                 IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                             Employment                    Other:                        462 Naturalization Application                                             Agency Decision
                                         446 Amer. w/Disabilities -        540 Mandamus & Other          465 Other Immigration                                                  950 Constitutionality of
                                             Other                         550 Civil Rights                  Actions                                                                State Statutes
                                         448 Education                     555 Prison Condition
                                                                           560 Civil Detainee -
                                                                               Conditions of
                                                                               Confinement
V. ORIGIN (Place an “X” in One Box Only)
✖   1 Original             2 Removed from                         3     Remanded from               4 Reinstated or             5 Transferred from      6 Multidistrict                     8 Multidistrict
      Proceeding             State Court                                Appellate Court               Reopened                    Another District          Litigation -                      Litigation -
                                                                                                                                  (specify)                 Transfer                          Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             29 U.S.C. §621, et seq.
VI. CAUSE OF ACTION                          Brief description of cause:
                                             Plaintiff was discriminated against because of his age.
VII. REQUESTED IN                                 CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                                   UNDER RULE 23, F.R.Cv.P.                               in excess of $75,000                        JURY DEMAND:                 ✖   Yes          No
VIII. RELATED CASE(S)
                                                 (See instructions):
      IF ANY                                                             JUDGE                                                                DOCKET NUMBER
DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
05/07/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                        APPLYING IFP                                    JUDGE                           MAG. JUDGE
                              Case 2:21-cv-02098-HB
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   05/07/21 Page 2 of 27
                                                                       COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                                                        Mount Laurel, NJ 08054
Address of Plaintiff: ______________________________________________________________________________________________
                                        420 Montgomery Street, San Francisco, CA 94163
Address of Defendant: ____________________________________________________________________________________________
                                                     1 S. Broad Street, Philadelphia, Pennsylvania 19107
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      05/07/2021
DATE: __________________________________                     __________________________________________                                    319145
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
       5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
✔      7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

               Brian C. Farrell
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:


      X       Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

      X       Relief other than monetary damages is sought.


      05/07/2021
DATE: __________________________________                     __________________________________________                                    319145
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
                       Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 3 of 27
                                        IN THE UNITED STATES DISTRICT COURT
                                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                    CASE MANAGEMENT TRACK DESIGNATION FORM
                                                              :                      CIVIL ACTION
Robert Metzfield                                              :
                                          v.                  :
Wells Fargo & Company                                         :
Wells Fargo Clearing Services, LLC; and                       :                      NO.
Michael Sciulli
        In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
        plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
        filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
        side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
        designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
        the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
        to which that defendant believes the case should be assigned.

        SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
        (a) Habeas Corpus – Cases brought under 28 U.S.C. § 2241 through § 2255.                             ( )

        (b) Social Security – Cases requesting review of a decision of the Secretary of Health
            and Human Services denying plaintiff Social Security Benefits.                                   ( )

        (c) Arbitration – Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )

        (d) Asbestos – Cases involving claims for personal injury or property damage from
            exposure to asbestos.                                                                            ( )

        (e) Special Management – Cases that do not fall into tracks (a) through (d) that are
            commonly referred to as complex and that need special or intense management by
            the court. (See reverse side of this form for a detailed explanation of special
            management cases.)                                                                               ( )

        (f) Standard Management – Cases that do not fall into any one of the other tracks.                   ( X)


        05/07/2021                                                          Plaintiff, Robert Metzfield
        Date                                     Attorney-at-law                 Attorney for
         215-545-7676                          215-405-2900                   farrell@consolelaw.com

        Telephone                                FAX Number                      E-Mail Address


        (Civ. 660) 10/02
            Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 4 of 27




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________
                                    :
ROBERT METZFIELD                    :
                                    :  CIVIL ACTION NO.
                        Plaintiff,  :
                                    :
            v.                      :
                                    :
WELLS FARGO & COMPANY;              :
                                    :
WELLS FARGO CLEARING                :  JURY TRIAL DEMANDED
SERVICES, LLC; and                  :
                                    :
MICHAEL SCIULLI                     :
                                    :
                        Defendants. :
________________________________    :

                                          COMPLAINT

I.     INTRODUCTION

       Plaintiff, Robert Metzfield (“Plaintiff”), brings this civil action against Defendants, Wells

Fargo & Company and Wells Fargo Clearing Services, LLC (collectively, “Wells Fargo”), his

former employers, for violations of the Age Discrimination in Employment Act, 29 U.S.C. §621,

et seq. (“ADEA”), the Pennsylvania Human Relations Act, as amended, 43 P.S. §951, et seq.

(“PHRA”), and the Philadelphia Fair Practices Ordinance, as amended, Phila. Code §9-1100, et

seq. (“PFPO”). Plaintiff also brings this action against Michael Sciulli (“Defendant Sciulli”), for

aiding, abetting, inciting and/or coercing Wells Fargo’s discriminatory actions, in violation of the

PHRA and PFPO. Plaintiff seeks damages, including economic, compensatory, punitive,

liquidated, attorneys’ fees, and all other relief that this Court deems appropriate.

II.    PARTIES

       1.      Plaintiff Robert Metzfield is a U.S. citizen and resident of the state of New Jersey,



                                                  1
            Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 5 of 27




residing therein in Mount Laurel, NJ 08054.

       2.      Plaintiff was born in 1954 and is currently sixty-six (66) years old. Plaintiff was

sixty-four (64) years old at the time Wells Fargo terminated his employment.

       3.      Defendant Wells Fargo & Company is a corporation organized and existing under

the laws of Delaware, with its principal place of business at 420 Montgomery Street, San

Francisco, CA 94163.

       4.      Defendant Wells Fargo Clearing Services, LLC, is a limited liability company

organized and existing under the laws of Delaware, with its principal place of business at One

North Jefferson Avenue, in St. Louis, MO 63103.

       5.      Defendant Michael Sciulli is an individual and a Managing Director – Head of

Business Advisory Services for Wells Fargo. Upon information and belief, Defendant Sciulli

maintains a principal place of business at 280 Park Avenue, New York, NY 10017.

       6.      Defendant Wells Fargo Clearing Services, LLC, was the entity that paid Plaintiff.

       7.      Defendant Wells Fargo & Company controls and directs certain business operations

and policies of Defendant Wells Fargo Clearing Services, LLC.

       8.      Defendants Wells Fargo & Company and Wells Fargo Clearing Services, LLC,

present themselves as a single company such that third parties deal with them as one unit.

       9.      When Wells Fargo notified Plaintiff of his termination, the company gave him a

“Displacement Notification” memorandum that stated that his “position will be affected by either

a position elimination or a substantial position change as defined by the Wells Fargo & Company

Salary Continuation Pay Plan (the ‘Plan’). This memo and the enclosed Agreement and Release

of Claims (the ‘Agreement’), provide you with important information about your separation from

Wells Fargo Clearing Services, LLC, a Wells Fargo & Company business.”



                                                2
          Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 6 of 27




       10.     The signature block on the Agreement and Release of Claims that Wells Fargo

provided to Plaintiff (which he did not sign) required a signature by the Plan Administrator for

Wells Fargo & Company Salary Continuation Pay Plan.

       11.     At all relevant times, Defendants Wells Fargo & Company and Wells Fargo

Clearing Services, LLC, collectively constituted Plaintiff’s employers under the joint and/or single

employer doctrine inasmuch as they shared common management, had interrelated operations,

collectively controlled Plaintiff’s job duties and responsibilities, and collectively caused the

actions complained of herein.

       12.     Wells Fargo is engaged in an industry affecting interstate commerce and regularly

does business in the Commonwealth of Pennsylvania.

       13.     At all relevant times, Wells Fargo employed more than twenty (20) employees.

       14.     At all relevant times, Wells Fargo acted by and through its authorized agents and/or

employees, each of whom acted within the course and scope of their authority and employment

with Wells Fargo.

       15.     At all relevant times, Wells Fargo acted as an employer within the meaning of the

statutes which form the basis of this matter.

       16.     At all relevant times, Plaintiff was an employee of Wells Fargo within the meaning

of the statutes which form the basis of this matter.

       17.     As of the time that Wells Fargo notified Plaintiff of his termination, he worked out

of Wells Fargo’s location at One South Broad Street, Philadelphia, PA 19107.

III.   JURISDICTION AND VENUE

       18.     The causes of action which form the basis of this matter arise under the ADEA, 29

U.S.C. §621, et seq., the PHRA, 43 P.S. §951, et seq., and the PFPO, Phila. Code §9-1100, et seq.



                                                  3
             Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 7 of 27




          19.   The District Court has jurisdiction over Count I (ADEA) pursuant to 29 U.S.C.

§626(c) and 28 U.S.C. §1331.

          20.   The District Court has jurisdiction over Counts II-III (PHRA) and Counts IV-V

(PFPO) pursuant to 28 U.S.C. §1367.

          21.   The District Court also has jurisdiction over all Counts (ADEA, PHRA, PFPO)

pursuant to 28 U.S.C. §1332 because the amount in controversy exceeds the sum or value of

$75,000, exclusive of interests and costs, and there exists complete diversity of citizenship, as

Plaintiff is a citizen of the state of New Jersey and Defendants are not citizens of the state of New

Jersey.

          22.   Venue is proper in the District Court under 28 U.S.C. §1391(b).

          23.   On or about May 21, 2019, Plaintiff filed a Charge of Discrimination with the

Pennsylvania Human Relations Commission (“PHRC”), complaining of acts of discrimination

alleged herein. This Charge was cross-filed with the United States Equal Employment Opportunity

Commission (“EEOC”). Attached hereto, incorporated herein and marked as Exhibit “1” is a true

and correct copy of the PHRC Charge of Discrimination (with personal identifying information

redacted).

          24.   On or about February 8, 2021, the EEOC issued to Plaintiff a Dismissal and Notice

of Rights. Attached hereto, incorporated herein and marked as Exhibit “2” is a true and correct

copy of that notice (with personal identifying information redacted).

          25.   Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

IV.       FACTUAL ALLEGATIONS

          26.   Plaintiff was employed by Wells Fargo from in or about December 2014 until on



                                                 4
          Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 8 of 27




or about May 2, 2019, the date of his unlawful, discriminatory termination.

       27.     At all relevant times, Plaintiff held the position of Vice President, Business Sales

and Advisory and reported directly to David Bowman (“Bowman”), Executive Managing Director.

       28.     In September 2018, Plaintiff began reporting indirectly to Defendant Sciulli,

Managing Director, Head of Business Advisory Services.

       29.     At all relevant times, Plaintiff was the oldest employee reporting (directly or

indirectly) to Defendant Sciulli.

       30.     On or about March 4, 2019, Defendant Sciulli scheduled his very first in-person

meeting with Plaintiff. During this meeting, Defendant Sciulli abruptly notified Plaintiff that his

employment would be terminated, effective May 2, 2019. Defendant Sciulli cited “job elimination”

as the company’s rationale for this decision.

       31.     Plaintiff was blindsided by the news of his termination. Prior to this meeting with

Defendant Sciulli, Plaintiff had no indication that his job was in jeopardy.

       32.     Wells Fargo did not eliminate Plaintiff’s position.

       33.     Instead, Wells Fargo terminated Plaintiff’s employment because of his age (64).

       34.     Wells Fargo’s stated reasons for terminating Plaintiff’s employment were false and

a pretext for unlawful age discrimination.

       35.     Plaintiff was the only employee reporting (directly or indirectly) to Defendant

Sciulli who received notification of employment termination on March 4, 2019.

       36.     Wells Fargo retained several similarly situated, substantially younger Vice

Presidents at the same time for no stated reason, including (1) Patrick O’Halahan (approximately

age 52); (2) a 38-year-old Vice President (name unknown); (3) a 35-year-old Vice President (name

unknown); and (4) a 32-year-old Vice President (name unknown).



                                                 5
          Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 9 of 27




       37.     Plaintiff was as or more qualified than these employees to perform their respective

Vice President positions.

       38.     Plaintiff had more service time with Wells Fargo than three of the four

abovementioned employees.

       39.     Wells Fargo failed to provide Plaintiff with any further explanation, including the

selection criteria, as to why his employment was terminated and similarly situated, substantially

younger employees were retained.

       40.     Defendant Sciulli informed Plaintiff at the end of the March 4, 2019 termination

meeting that Wells Fargo had two open Vice President positions located in Charlotte, North

Carolina. Defendant Sciulli told Plaintiff that he could apply for these open jobs if he wanted to

remain employed by Wells Fargo.

       41.     On March 8, 2019, Plaintiff informed Arlene Kelly (“Kelly”), Senior Retain

Recruiter, Corporate Human Resources, that he wanted to apply for the open Vice President

positions mentioned by Defendant Sciulli during his termination meeting. Kelly told Plaintiff that

Wells Fargo had actually closed those positions to application because the company had already

identified candidates for interviews. Kelly then instructed Plaintiff to contact Defendant Sciulli

with further questions given Defendant Sciulli’s role as the hiring manager for those jobs.

       42.     Later on March 8, 2019, in an e-mail to Defendant Sciulli, Plaintiff stated his intent

to apply for the open Vice President positions and asked to be considered as a candidate.

       43.     On March 11, 2019, Defendant Sciulli informed Plaintiff that the Vice President

positions would remain closed for application given that he had already identified candidates for

interviews. As a result, Defendant Sciulli indicated he would not consider Plaintiff for the jobs.

This was directly contrary to what Defendant Sciulli told Plaintiff during the March 4, 2019



                                                 6
            Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 10 of 27




termination meeting.

        44.     Wells Fargo blocked Plaintiff from applying for the two open Vice President

positions for which he was qualified and had expressed interest because of his age (64).

        45.     Upon information and belief, Wells Fargo hired substantially younger, less-

experienced, and less-qualified individuals into the open Vice President positions.

        46.     After Plaintiff learned he would not be considered for the Vice President positions,

Plaintiff requested that Defendant Sciulli allow him to remain employed with Wells Fargo on a

temporary basis to complete certain transactions and deals that he had been working on for some

time.

        47.     On March 20, 2019, in an e-mail to Defendant Sciulli, Plaintiff provided a summary

of his open deals, including the status, closure timeframe, and potential bonus amounts Plaintiff

would earn upon successful closure of the deals.

        48.     Plaintiff received no response from Defendant Sciulli.

        49.     Wells Fargo terminated Plaintiff’s employment on May 2, 2019.

        50.     Wells Fargo did not offer Plaintiff an opportunity to remain employed in any

capacity.

        51.     Wells Fargo assigned Plaintiff’s job duties to substantially younger employees

following Plaintiff’s termination. Plaintiff was as or more qualified to perform these job duties in

comparison to the said substantially younger employees.

        52.     Defendant Sciulli aided, abetted, incited, compelled and/or coerced the

discrimination to which Plaintiff was subjected during his employment with Wells Fargo.

        53.     As a direct and proximate result of the discriminatory conduct of Wells Fargo,

Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or earning



                                                 7
            Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 11 of 27




capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-esteem,

mental anguish, and loss of life’s pleasures, the full extent of which is not known at this time.

          54.   Wells Fargo acted with malice and/or reckless indifference to Plaintiff’s protected

rights.

          55.   The conduct of Wells Fargo, as set forth above, was outrageous under the

circumstances and warrants the imposition of punitive damages.

                                    COUNT I – ADEA
                           (Disparate Treatment Based on Age)
 Plaintiff v. Defendants Wells Fargo & Company and Wells Fargo Clearing Services, LLC

          56.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

          57.   Wells Fargo intentionally discriminated against Plaintiff based on his age.

          58.   By committing the foregoing acts of age discrimination against Plaintiff, including,

without limitation, terminating Plaintiff employment and rejecting his applications/failing to hire

him into open Vice President positions, Wells Fargo has violated the ADEA.

          59.    As a direct and proximate result of Wells Fargo’s violation of the ADEA, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

Plaintiff is now suffering and will continue to suffer irreparable injury and monetary damages as

a result of Wells Fargo’s discriminatory acts unless and until this Court grants the relief requested

herein.

          60.   Wells Fargo’s violations of the ADEA were intentional and willful under the

circumstances and warrant the imposition of liquidated damages.

                                    COUNT II - PHRA
                           (Disparate Treatment Based on Age)
 Plaintiff v. Defendants Wells Fargo & Company and Wells Fargo Clearing Services, LLC



                                                 8
            Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 12 of 27




          61.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

          62.   Wells Fargo intentionally discriminated against Plaintiff based on his age.

          63.   By committing the foregoing acts of age discrimination against Plaintiff, including,

without limitation, terminating Plaintiff employment and rejecting his applications/failing to hire

him into open Vice President positions, Wells Fargo has violated the PHRA

          64.    As a direct and proximate result of Wells Fargo’s violation of the PHRA, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

Plaintiff is now suffering and will continue to suffer irreparable injury and monetary damages as

a result of Wells Fargo’s discriminatory acts unless and until this Court grants the relief requested

herein.

                                       COUNT III - PHRA
                                      (Aiding and Abetting)
                              Plaintiff v. Defendant Michael Sciulli

          65.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

          66.   Defendant Sciulli willfully and knowingly aided, abetted, incited, compelled and/or

coerced Wells Fargo in the discrimination to which Plaintiff was subjected.

          67.   Defendant Sciulli knowingly gave substantial assistance and/or encouragement to

the unlawful acts of discrimination of Wells Fargo towards Plaintiff.

          68.   Defendant Sciulli, by committing the foregoing acts of discrimination, has violated

the PHRA.

          69.   Said violations were intentional and willful.

          70.   As a direct and proximate result of Defendant Sciulli’s violations of the PHRA,



                                                 9
            Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 13 of 27




Plaintiff has sustained the injuries, damages and losses set forth herein.

          71.   Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendant Sciulli’s discriminatory acts unless and until the Court

grants the relief requested herein.

                                    COUNT IV - PFPO
                           (Disparate Treatment Based on Age)
 Plaintiff v. Defendants Wells Fargo & Company and Wells Fargo Clearing Services, LLC

          72.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.

          73.   Wells Fargo intentionally discriminated against Plaintiff based on his age.

          74.   By committing the foregoing acts of age discrimination against Plaintiff, including,

without limitation, terminating Plaintiff employment and rejecting his applications/failing to hire

him into open Vice President positions, Wells Fargo has violated the PFPO.

          75.    As a direct and proximate result of Wells Fargo’s violation of the PFPO, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

Plaintiff is now suffering and will continue to suffer irreparable injury and monetary damages as

a result of Wells Fargo’s discriminatory acts unless and until this Court grants the relief requested

herein.

          76.   Wells Fargo acted intentionally, and with malice and/or reckless indifference to

Plaintiff’s rights, and its conduct warrants the imposition of punitive damages under the PFPO.

                                        COUNT V - PFPO
                                      (Aiding and Abetting)
                              Plaintiff v. Defendant Michael Sciulli

          77.   Plaintiff incorporates the foregoing allegations of this Complaint as if set forth

herein in their entirety.



                                                 10
          Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 14 of 27




       78.     Defendant Sciulli willfully and knowingly aided, abetted, incited, compelled and/or

coerced Wells Fargo in the discrimination to which Plaintiff was subjected.

       79.     Defendant Sciulli knowingly gave substantial assistance and/or encouragement to

the unlawful acts of discrimination of Wells Fargo towards Plaintiff.

       80.     Defendant Sciulli, by committing the foregoing acts of discrimination, has violated

the PFPO.

       81.     Defendant Sciulli acted intentionally, and with malice and/or reckless indifference

to Plaintiff’s rights, and their conduct warrants the imposition of punitive damages.

       82.     As a direct and proximate result of Defendant Sciulli’s violations of the PFPO

Plaintiff has sustained the injuries, damages and losses set forth herein.

                                              RELIEF

        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ unlawful conduct, and specifically prays that this Court grant him the following relief

by:

       (a)     declaring the acts and practices complained of herein to be in violation of the

ADEA;

       (b)     declaring the acts and practices complained of herein to be in violation of PHRA;

       (c)     declaring the acts and practices complained of herein to be in violation of the PFPO;

       (d)     enjoining and permanently restraining the violations alleged herein;

       (e)     entering judgment against Defendants and in favor of Plaintiff in an amount to be

determined;

       (f)     awarding compensatory damages to make Plaintiff whole for all lost earnings,

earning capacity and benefits, past and future, which Plaintiff has suffered or may suffer as a result



                                                 11
         Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 15 of 27




of Defendants’ unlawful conduct;

       (g)     awarding compensatory damages for lost bonus and commission income;

       (h)     awarding compensatory damages to Plaintiff for past and future pain and suffering,

emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff has

suffered or may suffer as a result of Defendants’ unlawful conduct;

       (i)     awarding punitive damages to Plaintiff;

       (j)     awarding liquidated damages to Plaintiff under the ADEA;

       (k)     awarding Plaintiff such other damages as are appropriate under the ADEA, PHRA,

and PFPO;

       (l)     awarding Plaintiff the costs of suit, expert fees and other disbursements, and

reasonable attorneys’ fees; and

       (m)     granting such other and further relief as this Court may deem just, proper, or

equitable including other equitable and injunctive relief providing restitution for past violations

and preventing future violations.

                                    JURY TRIAL DEMAND

       Plaintiff demands a trial by jury.


                                                CONSOLE MATTIACCI LAW, LLC

                                            By: /s/ Brian C. Farrell
                                                Brian C. Farrell, Esquire
                                                Console Mattiacci Law, LLC
                                                1525 Locust Street, Ninth Floor
                                                Philadelphia, PA 19102
                                                (215) 545-7676
                                                (215) 565-2851 (fax)
                                                farrell@consolelaw.com
                                                Attorney for Plaintiff, Robert Metzfield
Date: May 7, 2021



                                                  12
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 16 of 27




                 Exhibit “1”
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 17 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 18 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 19 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 20 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 21 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 22 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 23 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 24 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 25 of 27
Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 26 of 27




                 Exhibit “2”
                        Case 2:21-cv-02098-HB Document 1 Filed 05/07/21 Page 27 of 27
 EEOC Form 161-B (11/2020)                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                         NOTICE OF RIGHT TO SUE (ISSUED ON REQUEST)
To:     Robert Metzfield                                                              From:    Philadelphia District Office
                                                                                               801 Market Street
        Mount Laurel, NJ 08054                                                                 Suite 1000
                                                                                               Philadelphia, PA 19107

                  On behalf of person(s) aggrieved whose identity is
                  CONFIDENTIAL (29 CFR §1601.7(a))

 EEOC Charge No.                                         EEOC Representative                                           Telephone No.

                                                         Kurt Jung
 17F-2020-60327                                          State, Local & Tribal Program Manager                         (267) 589-9749
                                                                                   (See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

                  More than 180 days have passed since the filing of this charge.

                  Less than 180 days have passed since the filing of this charge, but I have determined that it is unlikely that the EEOC will
                  be able to complete its administrative processing within 180 days from the filing of this charge.
                  The EEOC is terminating its processing of this charge.

                  The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:
        X         The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
                  90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

                  The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
                  you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

                                                                         On behalf of the Commission



                                                                                                                            02/08/2021
 Enclosures(s)                                                         Jamie R. Williamson                                   (Date Issued)
                                                                         District Director

 cc:          WELLS FARGO BANK, N.A.

              Brian C. Farrell, Esq.                                                  Xor Vue
              Console Mattiacci Law                                                   Administrative Assistant
              1525 Locust Street, 9th Floor                                           Wells Fargo Law Department
              Philadelphia, PA 19102                                                  907 S. 7th Street, 9th Floor
              farrell@consolelaw.com                                                  Minneapolis, MN 55402
              murphy@consolelaw.com                                                   legaleeoteam@wellsfargo.com
